Citation Nr: 1716875	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  12-15 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine (hereinafter lumbar spine disability) prior to 
July 8, 2016, and in excess of 40 percent thereafter.

2.  Entitlement to an initial evaluation in excess of 40 percent for impairment of the tibia with patellar tendinitis and chronic left knee pain, residuals, of fracture anterior tibial plateau (hereinafter left knee disability).

3.  Entitlement to an initial compensable evaluation for limitation of extension of the left knee prior to January 8, 2014, an evaluation in excess of 10 percent prior to July 8, 2016, and in excess of 30 percent thereafter.

4.  Entitlement to an initial evaluation in excess of 10 percent for limitation of flexion of the left knee.

5.  Entitlement to an initial compensable evaluation for instability of the left knee prior to July 8, 2016, and an evaluation in excess of 10 percent thereafter.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Mississippi State Veterans Affairs Board


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1967 to July 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which awarded service connection for degenerative disc disease of the lumbar spine with an initial evaluation of 20 percent, and awarded service connection for patellar tendinitis and chronic left knee pain, residuals, of fracture anterior tibial plateau with an initial evaluation of 10 percent.  The Veteran timely appealed those issues.

This case was last before the Board in June 2016, when the issues of increased evaluations for the above issues were remanded for additional development and clarification.  This case has been returned to the Board for further appellate review at this time.

During the pendency of the appeal, the AOJ issued an August 2016 rating decision in which the Veteran was awarded a 40 percent evaluation for his lumbar spine disability, effective July 8, 2016.  Also, the AOJ granted service connection for impairment of the tibia with patellar tendinitis and chronic left knee pain, residuals, of fracture anterior tibial plateau (previously rated as patellar tendinitis and chronic left knee pain, residuals, of fracture anterior tibial plateau), with an evaluation of 
40 percent, effective March 1, 2004.  The Board has therefore recharacterized those issues on appeal in order to comport with those awards of benefits. 

Additionally, in the August 2016 rating decision, the AOJ awarded separate compensable ratings for limitation of extension, limitation of flexion, and instability of the Veteran's left knee.  As these issues are part and parcel of the Veteran's claim for an increased evaluation of his left knee disability, the Board has taken jurisdiction over these issues at this time.  See Esteban v. Brown, 6 Vet App. 259 (1994).  

Further, during the pendency of the appeal, the Veteran-and the record-raised the issue of unemployability due to his service-connected disabilities; in light of the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that TDIU is part and parcel of a claim for increased evaluation, the Board has taken over the claim of entitlement to TDIU on appeal at this time. 

The Veteran testified at a Board hearing in April 2016; a transcript of that hearing has been associated with the claims file.

The issue of entitlement to service connection for depression, as secondary to the Veteran's lumbar spine and left knee disabilities, has been raised by the record in a February 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
38 C.F.R. § 19.9(b) (2016). 

The issues of increased evaluations for lumbar spine and left knee disabilities and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


REMAND

In a February 2017 statement, VA Form 21-4138, the Veteran indicated he had been to the ER a few times because he could not move his neck or lift his arms.  Thus, there appears to be outstanding treatment records that are potentially relevant to the Veteran's claim for an increased evaluation of his lumbar spine disability.  Therefore, a remand is necessary in order to obtain any outstanding treatment records, and associate those documents with the claims file.  See 38 U.S.C.A. 
§ 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 
786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Additionally, the Board finds that the VA examinations of the Veteran's lumbar spine and left knee disabilities are inadequate, as they do not include range of motion testing results required by the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App 158 (2016).  In Correia, the Court found that 38 C.F.R. § 4.59 requires that VA joint examinations must, where possible, include range of motion results for pain on both active and passive motion, in weightbearing and non-weightbearing, and if possible, with the range of the opposite undamaged joint.  Id. At 168-169.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that new VA examinations are required.  The examiners should also render retrospective opinions on the measurements required by Correia.

Lastly, respecting the Veteran's TDIU claim, the TDIU claim is intertwined with the above remanded claims for his lumbar spine and left knee disabilities, as the Veteran attributed his inability to work due to these disabilities.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Birmingham and Tuscaloosa VA Medical Centers, or any other medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Schedule the Veteran for a VA examination to determine the current severity of his lumbar spine disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

Full range of motion testing must be performed where possible.  The examiner should test the range of motion of the lumbar spine for pain in active motion, passive motion, weightbearing, and in non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner should also provide an opinion as to the range of motion for pain throughout the appeal period of the lumbar spine in active motion, passive motion, weightbearing, and in non-weightbearing.

In addition to completing the above testing, the examiner should address any neurological complications associated with the Veteran's lumbar spine disability, to include any radiculopathy, or bowel or bladder dysfunction.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

3.  Schedule the Veteran for a VA examination to determine the current severity of his left knee disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

Full range of motion testing must be performed where possible.  The examiner should test the range of motion of the left knee for pain in active motion, passive motion, weightbearing, and in non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner should also provide an opinion as to the range of motion for pain throughout the appeal period of the left knee in active motion, passive motion, weightbearing, and in non-weightbearing.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of increased evaluations for his lumbar spine and left knee disabilities and entitlement to TDIU.  If the benefits on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


